Smith, C. J.,
delivered the opinion of the court.
A sale of seed by name raises an implied warranty that it is true to name; and the fact that the buyer inspected the seed before purchasing is immaterial, when its character cannot ordinarily be ascertained by any reasonable inspection. Note to Leonard v. Crary Canning Co., 37 L. R. A., N. S. 79, 35 Cyc. 409-411, 30 Ency. of Law, 2d Ed., 157, par. 7, Id. 159, par. 1 of subdivision XI, Id. 612, par. 5.
That the person from whom the seller had himself purchased • the seed declined to warrant to him that it was true to name is immaterial, although this fact was known to the last purchaser; his warranty not being in any wise dependent upon the existence vel non of a warranty to the person from whom he himself purchased. At most, such a fact is only a circumstance, to be considered along with other evidence, if such there be, indicating that the last sale was made upon an express or implied agreement that no such warranty should result therefrom.
Where seed is sold with warranty that it is true to name, the measure of damages for a breach thereof, when it is actually sown and produces a crop, not harmful to the land, but of less value than would have been produced, had the warranty not been broken, is the value of the crop, such as the seed was warranted to produce, and would ordinarily have produced* less the value of the crop actually raised from the seed purchased.
The court below having tried this cause in accordance with the foregoing views, its judgment is affirmed.

Affirmed.